        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Abdulhadi Alsibai,                                    File No. 20-cv-0963 (ECT/DTS)

              Plaintiff,

v.
                                                          OPINION AND ORDER
Experian Information Solutions, Inc. and
Trans Union, LLC,

              Defendants.


Douglas M. Weimerskirch, Hoglund, Chwialkowski, & Mrozik, PLLC, Roseville, MN;
Jenna Dakroub, Price Law Group, APC, Scottsdale, AZ, for Plaintiff Abdulhadi Alsibai.

Amy M. Sieben and Bradley D. Fisher, Fisher Bren & Sheridan LLP, Minneapolis, MN;
Kari A. Morrigan, Schuckit & Associates, P.C., Zionsville, IN, for Defendant Trans Union,
LLC.


       Plaintiff Abdulhadi Alsibai sued three consumer credit reporting agencies under the

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681e(b). See Am. Compl. at 1 [ECF

No. 24]. He claims that Defendants “fail[ed] to establish and/or follow reasonable

procedures to assure maximum possible accuracy in the preparation of [his] credit reports

and credit files[.]” Id. ¶ 45. As factual support for this legal conclusion, Alsibai alleges

that, in September 2019, Defendants reported an account that was discharged in Alsibai’s

July 2019 bankruptcy as “charged off,” and that this characterization “impl[ied] the debt

was still owed[]” when it was not. Id. ¶ 44; see id. at ¶¶ 12, 14–23. Defendant Trans

Union, LLC, has filed a motion for judgment on the pleadings. ECF No. 37. Trans Union
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 2 of 13




argues that its report of the account was accurate and that, in any event, it maintained

reasonable procedures to ensure accuracy, which is all the statute requires. Def.’s Mem.

in Supp. at 1–2 [ECF No. 38]. Trans Union’s motion will be denied because Alsibai has

plausibly alleged that Trans Union did not use reasonable procedures to assure maximum

possible accuracy in its preparation of Alsibai’s credit reports.1

                                              I

       According to the operative complaint, Alsibai filed a Chapter 7 bankruptcy petition

in the United States Bankruptcy Court for the District of Minnesota in April 2019. Am.

Compl. ¶ 11. He obtained a discharge on July 9, 2019. Id. ¶ 12. About two months later,

on September 4, 2019, he requested and received consumer credit reports from three

different companies—Experian, Equifax, and Trans Union—“to make sure the bankruptcy

reporting was accurate.” Id. ¶ 14.

       This lawsuit centers on how the September 2019 reports described a credit card

account that Alsibai used to have with Citibank (“the Citibank Account”). As relevant

here, Trans Union’s report shows that the Citibank Account was opened in February 2011

and closed in September 2013. ECF No. 46-1.2 As of August 2019, its “Pay Status” was


1
       Defendant Equifax Information Services, LLC, has been dismissed from the lawsuit
pursuant to a stipulation, ECF Nos. 80, 82, and Alsibai has moved separately to enforce a
settlement agreement against Defendant Experian Information Solutions, Inc., ECF No. 69.
2
       The parties have submitted identical copies of the report in question with irrelevant
portions redacted. ECF Nos. 39-1, 46-1. Considering “matters outside the pleadings”
generally transforms a Rule 12 motion into one for summary judgment, but not when the
documents are “necessarily embraced” by the pleadings. Zean v. Fairview Health Servs.,
858 F.3d 520, 526 (8th Cir. 2017) (citations omitted). The Trans Union report is one such
document. See id. (“In general, materials embraced by the complaint include documents

                                              2
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 3 of 13




“Charged Off,” id.; see Am. Compl. ¶ 21, and the report shows a “Charged Off” status for

every month dating back to March 2014. ECF No. 46-1; Am. Compl. ¶ 22. For most of

the months in that timeframe, the report shows a zero balance for the Citibank Account,

but for April through June of 2019, there is no balance entry at all. ECF No. 46-1. Above

the table showing these zero balances, however, the report shows a “High Balance of

$5,344” from March 2017 to March 2019 and from July to August 2019. Id.

       Alsibai believes that this description of the Citibank Account was inaccurate

because it did not show the debt as discharged in bankruptcy. Elsewhere, the report

acknowledged that he had obtained a bankruptcy discharge, ECF No. 46-1 at 2, and it

reported his other debts as discharged, Am. Compl. ¶ 25. But according to Alsibai, “[t]he

status of Charge[d] Off in the credit reporting industry guidelines means that a debt may

be owed,” id. ¶ 24, and because no debt from the Citibank Account would have survived

his bankruptcy discharge, it was inaccurate to describe it as “Charged Off.” Id. ¶ 44. The

resulting inaccuracy “damaged [his] credit, which he is attempting to rebuild after

bankruptcy.” Id. ¶ 39. Specifically, he “applied for and received a TCF credit card at less

favorable rates due to [Trans Union’s] inaccurate reporting,” and he has also sustained

“actual damages including but not limited to, embarrassment, anguish, and emotional and

mental pain.” Id. ¶¶ 38, 41.



whose contents are alleged in a complaint and whose authenticity no party questions, but
which are not physically attached to the pleadings.” (citation omitted)); see also Morris v.
Experian Info. Sols., Inc., __ F. Supp. 3d __, No. 20-cv-604 (PJS/HB), 2020 WL 4703900,
at *2 (D. Minn. Aug. 13, 2020) (to be published) (considering a credit report at the Rule
12 stage).

                                             3
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 4 of 13




                                                II

       A motion for judgment on the pleadings under Rule 12(c) is assessed under the same

standard as a motion to dismiss under Rule 12(b)(6). Ashley Cty. v. Pfizer, Inc., 552 F.3d

659, 665 (8th Cir. 2009). In reviewing a motion to dismiss for failure to state a claim under

Rule 12(b)(6), a court must accept as true all of the factual allegations in the complaint and

draw all reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d

787, 792 (8th Cir. 2014) (citation omitted). Although the factual allegations need not be

detailed, they must be sufficient to “raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must

“state a claim to relief that is plausible on its face.” Id. at 570.

       The FCRA imposes procedural and substantive requirements meant to “ensure fair

and accurate credit reporting, promote efficiency in the banking system, and protect

consumer privacy.” Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th

Cir. 2008) (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007)). As relevant

to this case, a “consumer reporting agency”3 must “follow reasonable procedures to assure

maximum possible accuracy of the information” in a consumer’s credit report.

15 U.S.C. § 1681e(b).

       To maintain his claim under § 1681e(b), Alsibai must plausibly allege “that (1)

[Trans Union] failed to follow reasonable procedures intended to assure the accuracy of its

reports, (2) [it] reported inaccurate credit information about [him], (3) [he] suffered harm,


3
        Trans Union admits that it is a “consumer reporting agency” within the meaning of
the statute. Def.’s Am. Answer ¶ 8 [ECF No. 57].

                                                4
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 5 of 13




and (4) [Trans Union’s] failure to follow reasonable procedures was the cause of [his]

harm.” Paul v. Experian Info. Sols., Inc., 793 F. Supp. 2d 1098, 1101 (D. Minn. 2011).

Trans Union focuses on the first two elements, arguing that Alsibai’s claim fails as a matter

of law because its reporting on the Citibank Account was accurate, it followed reporting

procedures that have been “conclusively deemed to comply with the FCRA,” and Alsibai

never provided it with notice of the inaccuracy by “disput[ing] the account.” Def.’s Mem.

in Supp. at 1–2.

                                             A

       The first issue is also the most complicated. Trans Union argues that its September

2019 report was accurate because it described the Citibank Account as closed five years

before Alsibai’s bankruptcy with “a $0 balance, $0 scheduled payment and $0 past due

amount.” Def.’s Mem. in Supp. at 5; ECF No. 46–1. Trans Union thus reads the report to

say clearly that any debt related to the Citibank Account no longer existed when Alsibai

filed for bankruptcy, and any references to previously existing debt were simply accurate

historical information. In fact, Trans Union argues that under these circumstances, it would

have been inaccurate to describe the debt as discharged in bankruptcy, since “[i]t is

axiomatic that a consumer cannot discharge a debt that did not exist at the time of

bankruptcy.” Id. Alsibai responds that the report’s use of the phrase “Charged Off” and

its notation of a “High Balance” in July and August of 2019 render it “patently inaccurate”

or, at the very least, misleading. Pl.’s Mem. in Opp. at 3–10 [ECF No. 46].




                                             5
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 6 of 13




       Alsibai has the better argument. Even assuming that the report is “technically

correct,” it “may nevertheless be considered inaccurate if it is misleading.”4 Morris v.

Experian Info. Sols., Inc., ___ F. Supp. 3d ___, No. 20-cv-0604 (PJS/HB), 2020 WL

4703900, at *2 (D. Minn. Aug. 13, 2020) (to be published); see also Beseke v. Equifax Info.

Servs. LLC, 420 F. Supp. 3d 885, 901 (D. Minn. 2019). In the context of a consumer’s

Chapter 7 bankruptcy discharge, the question whether a credit report is misleading “comes

down to whether [it] unambiguously communicate[s] that the debt reported on the

challenged tradeline[] did not exist on the date that [the plaintiff] filed for Chapter 7

bankruptcy.” Morris, 2020 WL 4703900, at *4. If the report can be read to say that the

plaintiff “owe[d] an unsecured debt to a particular creditor” as of the bankruptcy filing

date, and the agency knew of the consumer’s subsequent discharge but did not report the

debt as discharged, then there is a plausible FCRA claim. Id. at *3. If, instead, “the credit

report is clear that the consumer did not owe a debt to the creditor at the time that [the

plaintiff] filed for bankruptcy,” then the agency has no duty to “report that the debt formerly

owed to the creditor was discharged in bankruptcy.” Id. (emphasis added).

       In Morris, Trans Union reported, after the plaintiff’s bankruptcy discharge, that one

of the plaintiff’s accounts was “Charged Off” and closed with a zero balance before the



4
       The Eighth Circuit has not decided whether misleading information can be
actionable under the FCRA, see Taylor v. Tenant Tracker, Inc., 710 F.3d 824, 827 n.2 (8th
Cir. 2013) (recognizing that this is an open question), but other circuits have held that it
can, see Seamans v. Temple Univ., 744 F.3d 853, 865 (3d Cir. 2014); Dalton v. Capital
Assoc. Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001); Sepulvado v. CSC Credit Servs.,
Inc., 158 F.3d 890, 895 (5th Cir. 1998); Koropoulos v. Credit Bureau, Inc., 734 F.2d 37,
40 (D.C. Cir. 1984).

                                              6
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 7 of 13




plaintiff filed her bankruptcy petition. Id. at *1, *4. As Judge Schiltz noted, however, this

was not the same thing as reporting that no debt existed at the time of the bankruptcy filing.

“A debt that is ‘charged off’ still exists, and nothing prevents the creditor from selling it or

taking steps to collect it.” Id. at *4 (citing In re Belton v. GE Cap. Retail Bank, 961 F.3d

612, 614 (2d Cir. 2020) (noting that reporting a debt as “charged off” indicates that “the

debt was severely delinquent but still outstanding”)). Because the report in Morris did not

report the bankruptcy discharge on the challenged tradeline, it “could be read to report an

existing, undischarged, pre-bankruptcy debt.” Id. at *5.

       There are no material differences between Morris and this case. Here, too, Trans

Union reported that Alsibai’s Citibank Account was closed with a zero balance well before

he filed his Chapter 7 bankruptcy petition. ECF No. 46-1. But it also reported that the

account’s “Pay Status” was “Charged Off,” id., and Alsibai has specifically alleged that

“Charged Off” status “means that a debt may be owed.” Am. Compl. ¶ 24. Adding to the

ambiguity is the report’s statement that the account had a “High Balance of $5,344” from

March 2017 to March 2019 and from July to August 2019, after Alsibai’s bankruptcy

discharge. Id. There is no indication that Citibank sold the debt to some other entity or

was otherwise unable to “tak[e] steps to collect it.” See Morris, 2020 WL 4703900, at *4.

Given these facts, it is at least ambiguous whether Trans Union reported an “existing,

undischarged, pre-bankruptcy debt” on its September 2019 report, and this ambiguity is

enough to get Alsibai past the pleading stage on the issue of accuracy. See id. at *5; see

also Beseke, 420 F. Supp. 3d at 891–92 (“Whether technically accurate information is




                                               7
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 8 of 13




sufficiently misleading to qualify as inaccurate for purposes of the FCRA is generally a

question to be submitted to the jury.”).5

       Trans Union cites several cases from other districts in support of its argument that

it only reported accurate information about the Citibank account. Def.’s Reply Mem. at 6–

10 [ECF No. 54]. Each of these cases is factually distinguishable, however, and none

provides a basis to disregard Morris. In two of the cases, the courts noted that credit reports

were accurate in part because they reported that the disputed accounts had been sold to

another entity. See Burrow v. Equifax Info. Servs., LLC, No. 1:18-cv-05134-JPB-LTW,

2019 WL 5417147, at *8–9 (N.D. Ga. Aug. 5, 2019); Meeks v. Equifax Info. Servs., LLC,

No. 1:18-CV-03666-TWT-WEJ, 2019 WL 3521955, at *6 (N.D. Ga. May 14, 2019), report

and recommendation adopted, 2019 WL 3526370 (N.D. Ga. June 8, 2019). Indeed, Judge

Schiltz acknowledged in Morris that a report would not be misleading if it reported that

“the creditor closed the account and sold the debt to someone else.” 2020 WL 4703900,

at *3 (emphasis added). But nothing on the credit report in this case suggests that Citibank

sold the debt to someone else.

       In other cases, courts have held that it is not misleading to report accurate historical

data about a debt where the report makes it clear that there is no ongoing obligation. See

Thomas v. Equifax Info. Servs., LLC, No. 3:19-cv-286, 2020 WL 1987949, at *4–6 (S.D.



5
       Alsibai also submitted a hearing transcript from another similar case, Johnson v.
Experian Information Solutions, Inc., No. 20-cv-717 (PJS/HB), in which Judge Schiltz
denied a motion to dismiss from the bench. ECF No. 48-1. In it, Judge Schiltz provides
an analysis consistent with Morris. Given the on-point opinion in Morris, it is unnecessary
to separately discuss the Johnson transcript.

                                              8
        CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 9 of 13




Ohio Apr. 27, 2020) (holding that it was not misleading for a credit report to include

“historical payment terms” when it also “depict[ed] the account as closed with a zero-

balance” because “no reasonable person would . . . believ[e] that [the plaintiff] ha[d] any

ongoing monthly obligation” on the loan); Martin v. Equifax Info. Servs., LLC, No. 4:19-

CV-3691, 2020 WL 1904496, at *2 (S.D. Tex. Apr. 17, 2020) (holding that it was not

inaccurate to report historical monthly payment terms when an account was labeled

“charged off” and “closed” because the latter terms “clearly indicate[d] that the account

[was] no longer active”); Euring v. Equifax Info. Servs., LLC, 19-CV-11675, 2020 WL

1508344, at *5 (E.D. Mich. Mar. 30, 2020). Here, it is not clear on the face of the report

that its description of the Citibank Account is solely historical.     In addition to the

ambiguous nature of the phrase “Charged Off,” the report states at one point that the

Citibank Account had a “High Balance” in the months of July and August 2019—during

and after Alsibai’s bankruptcy proceedings—which may contradict its report of a zero

balance. Of course, Trans Union might be able to present evidence down the road that this

information would not mislead a reasonable reader, but at the pleading stage, the ambiguity

is enough.

       Finally, Trans Union cites two cases suggesting that it may not be misleading to

omit any mention of a bankruptcy discharge as long as the report shows a zero balance and

zero past-due amount on the account in question. See Hupfauer v. Citibank, N.A.,

No. 16 C 475, 2016 WL 4506798, at *4–5 (N.D. Ill. Aug. 19, 2016); Connor v. JP Morgan

Chase Bank, N.A., No. 15 C 8601, 2016 WL 7201189, at *3 (N.D. Ill. Mar. 22, 2016).

Neither of these cases is quite on point, however, because they did not deal with the


                                            9
          CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 10 of 13




ambiguity of the phrase “Charged Off” or with reports of a high balance specifically tied

to time periods after a plaintiff’s bankruptcy discharge. Because Alsibai has plausibly

alleged that Trans Union’s report could be read to describe an existing debt that was not

discharged in bankruptcy, he has stated a claim that the report was inaccurate.

                                             B

          The remaining issues are more straightforward. Trans Union also argues that

Alsibai has not plausibly alleged that it “failed to follow reasonable procedures intended to

assure the accuracy of its reports.”           Paul, 793 F. Supp. 2d at 1101; see

15 U.S.C. § 1681e(b). In support of this argument, Trans Union first cites a district court

order approving a settlement in White v. Experian Information Solutions, Inc., No. 05-CV-

1070 (C.D. Cal. Aug. 19, 2008), which resolved claims against Trans Union and other

credit reporting agencies. Def.’s Mem. in Supp. at 5–7; ECF No. 39-2, at 4–5.6 Under this

order, the consumer reporting agency defendants agreed to adopt certain procedures for

reporting accounts after consumer bankruptcies, and the reviewing court stated that the

procedures were “conclusively deemed” to be reasonable under the FCRA. Id. at 30. Trans

Union asserts that the White order does not require it to report closed accounts as “included

in bankruptcy” and therefore that it was reasonable not to do so here. Def.’s Mem. in Supp.

at 6–7.




6
       In addition to “documents whose contents are alleged in a complaint,” “items
subject to judicial notice” and “matters of public record” like the White order can also be
considered without converting a Rule 12 motion into one for summary judgment. Zean,
858 F.3d at 526 (citations omitted).

                                             10
       CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 11 of 13




       Trans Union’s argument is beside the point for two reasons. First, as Judge Schiltz

recognized in Morris, “White is not binding on [a federal district court in Minnesota].”

2020 WL 4703900, at *4. Second, as noted above, Trans Union’s report does not stop at

the word “closed” when describing Alsibai’s Citibank Account. It goes on to report both

a “Pay Status” of “Charged Off” and a “High Balance” for a time period during and

immediately after Alsibai’s bankruptcy proceeding, which creates ambiguity as to whether

a debt existed when Alsibai filed his bankruptcy petition. ECF No. 46-1; see Morris, 2020

WL 4703900, at *4 (applying this reasoning).

       Trans Union also argues that, even if its procedures were not reasonable per se under

White, Alsibai’s claim nevertheless fails because Trans Union lacked notice of any

potential inaccuracies. Courts in this district and beyond have recognized that a consumer

reporting agency cannot be liable under the FCRA absent some notice that their reports

would contain inaccurate information. See, e.g., Gohman v. Equifax Info. Servs., LLC, 395

F. Supp. 2d 822, 826–27 (D. Minn. 2005); Graham v. CSC Credit Servs., Inc., 306 F. Supp.

2d 873, 877–78 (D. Minn. 2004). This is because consumer reporting agencies are not

“strictly liable” under the FCRA for inaccurate reporting; they need only follow

“reasonable procedures” to ensure accuracy. Hauser v. Equifax, Inc., 602 F.2d 811, 814

(8th Cir. 1979) (quoting 15 U.S.C. § 1681e(b)). An agency can typically rely on the source

of its information when it has “no reason to suspect [that its] initial source was inaccurate.”

Olwell v. Med. Info. Bureau, 01-cv-1481 (JRT/FLN), 2003 WL 79035, at *4 (D. Minn. Jan.

7, 2003); see Henson v. CSC Credit Servs., 29 F.3d 280, 285 (7th Cir. 1994) (holding that




                                              11
       CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 12 of 13




it was reasonable as a matter of law for a credit reporting agency to rely on information

obtained from court dockets).

       Once again, the weight of authority is against Trans Union. To the extent it argues

that Alsibai himself had to be the one to contact the agency to report an inaccuracy, see

Def.’s Mem. in Supp. at 7–8, it is wrong. The provision of the FCRA at issue here, § 1681e,

does not require a consumer to report inaccurate information to an agency before filing a

lawsuit.7 See Morris, 2020 WL 4703900, at *3. Rather, a plaintiff can prevail at the

pleading stage by plausibly alleging that an agency “acted unreasonably given the

information that was already in [its] possession.” Morris, 2020 WL 4703900, at *3.

       Alsibai clears this low bar. He alleges that Trans Union “had reason to know that

its reporting of the [Citibank] Account was inaccurate because [it] was also reporting [his]

bankruptcy as discharged . . . and all [his] other bankruptcy debts as discharged.” Am.

Compl. ¶ 25. And he too points to the White settlement agreement, which required the

defendant agencies to report all pre-bankruptcy “revolving” accounts as “discharged” in a

consumer’s bankruptcy “or to indicate in some way that no debt is due or owing by the

consumer.” Id. ¶¶ 27–28; see ECF No. 39-2, at 7–8, 22–23.8 See Morris, 2020 WL


7
       A different provision of the FCRA does require something like this, see 15 U.S.C.
§ 1681i (providing procedures for the resolution of disputed information that a consumer
brings to attention of a reporting agency), but that provision is not at issue here.
8
       Alsibai makes similar arguments about another proposed class action
settlement. See Acosta v. Trans Union, LLC, 243 F.R.D. 377 (C.D. Cal. 2007); Am.
Compl. ¶¶ 31–34. The court in Acosta denied the plaintiffs’ motion for approval of a
stipulated plaintiff class and preliminary approval of a class action settlement. Acosta, 243
F.R.D. at 379. The Acosta plaintiffs’ claims were later folded into the White settlement.
See Def.’s Reply Mem. at 11; ECF 39-2, at 4–5. For this reason, it is not necessary to

                                             12
       CASE 0:20-cv-00963-ECT-DTS Doc. 84 Filed 09/23/20 Page 13 of 13




4703900, at *3 (noting that the White settlement “makes clear” that agencies “knew that

unsecured consumer debts . . . are typically discharged in Chapter 7 proceedings”). Given

these facts, as well as the ambiguity in Trans Union’s description of the Citibank Account,

Alsibai has plausibly alleged that Trans Union did not “follow reasonable procedures to

assure maximum possible accuracy” in its reports. 15 U.S.C. § 1681e(b).

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT Defendant Trans Union, LLC’s Motion for Judgment on the Pleadings

[ECF No. 37] is DENIED.


Dated: September 23, 2020                s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




discuss Acosta separately in order to decide whether Trans Union had sufficient notice of
the potential for an inaccuracy.

                                            13
